IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00389-CR

JOSEPH METCALFE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 40th District Court
                               Ellis County, Texas
                            Trial Court No. 45194-CR


                          MEMORANDUM OPINION


      Appellant, Joseph Metcalfe, was convicted of two counts of aggravated assault

with a deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a)(2). In one issue, Metcalfe

challenges the sufficiency of the evidence supporting his convictions. We affirm.

                                         Background

      On August 18, 2017, Metcalfe grabbed the buttocks of a shopper at a Walmart store

in Waxahachie, Texas. After the shopper yelled for help, Metcalfe left the store. In
response to the shopper’s yelling, two other Walmart shoppers, Juan Ochoa and Stanley

Robinson, pursued Metcalfe.

        Ochoa was ahead of Robinson in the pursuit of Metcalfe into the Walmart parking

lot. Metcalfe told Ochoa to “get away” and that he was “strapped.” Ochoa continued to

pursue Metcalfe. Metcalfe responded by lifting his shirt to show Ochoa something shiny

in his waistband. Based on his experience, Ochoa believed that the shiny object in

Metcalfe’s waistband was a knife. At this point, Ochoa discontinued his pursuit of

Metcalfe because he did not want to get hurt. Ochoa walked back to the Walmart store

and passed Robinson, who was also in pursuit of Metcalfe. Ochoa warned Robinson to

“watch out” and “the guy had a knife.”

        Despite this warning, Robinson continued to pursue Metcalfe. Metcalfe turned

around and brandished a knife in one hand and, with his other hand, extended his middle

finger to Robinson. Metcalfe then told Robinson: “You’re threatening me. I’m a

concealed carrier. When I get to my truck, you’re going to get it.” Robinson, believing

that he could be seriously injured, stopped pursuing Metcalfe.

        Metcalfe was indicted for two counts of aggravated assault as to Robinson (Count

I) and Ochoa (Count II) by the use or exhibition of a deadly weapon—a knife. After a

jury trial, Metcalfe was convicted of the charged offenses, and the jury assessed his

punishment at eight years’ incarceration for Count I and two years’ incarceration for

Count II. The trial court certified Metcalfe’s right of appeal.


Metcalfe v. State                                                                 Page 2
                                               Analysis

        In his sole issue on appeal, Metcalfe contends that the evidence is insufficient to

support his convictions for aggravated assault against Robinson and Ochoa.                     We

disagree.

STANDARD OF REVIEW

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a “divide and conquer” strategy
        but must consider the cumulative force of all the evidence. Villa, 514 S.W.3d
        at 232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
        443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
        the jurors are the exclusive judges of the facts, the credibility of the
        witnesses, and the weight to be given to the testimony. Brooks v. State, 323
        S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
        evidence are equally probative, and circumstantial evidence alone may be
        sufficient to uphold a conviction so long as the cumulative force of all the
Metcalfe v. State                                                                            Page 3
        incriminating circumstances is sufficient to support the conviction. Ramsey
        v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
        13.

        We measure whether the evidence presented at trial was sufficient to
        support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        A person commits aggravated assault if the person commits assault and the person

“uses or exhibits a deadly weapon during the commission of the assault.” TEX. PENAL

CODE ANN. § 22.02(a)(2). An assault occurs when a person “intentionally or knowingly

threatens another with imminent bodily injury . . . .” Id. § 22.01(a)(2). Metcalfe takes issue

with whether Robinson or Ochoa were threatened with imminent bodily injury and

whether the knife allegedly used constituted a deadly weapon.

EVIDENCE OF AN IMMINENT THREAT

        We first address Metcalfe’s contention that there is not sufficient evidence that he

threatened Robinson and Ochoa with “imminent” bodily injury. Although the Texas

Penal Code does not define “imminent,” the Court of Criminal Appeals has defined the

term to mean “ready to take place, near at hand, impending, hanging threateningly over
Metcalfe v. State                                                                        Page 4
one’s head, menacingly near.” Garcia v. State, 367 S.W.3d 683, 689 (Tex. Crim. App. 2012);

Devine, 786 S.W.2d at 270. Thus, “imminent” bodily injury requires a threat of present,

rather than future harm. Devine, 786 S.W.2d at 270.

        In the instant case, Ochoa testified that, while he pursued Metcalfe from

approximately six feet behind, Metcalfe turned around and threatened that he was

“strapped.” Metcalfe then showed Ochoa a shiny weapon that Ochoa believed to be a

knife. Ochoa stopped pursuing Metcalfe at this point because he did not want to get hurt.

        Furthermore, Robinson testified that, during the pursuit, Metcalfe brandished a

knife, flipped off Robinson, and stated that he is a “concealed carrier. When I get to my

truck, you’re going to get it.” Robinson believed that he could be seriously injured and,

thus, stopped pursuing Metcalfe.

        Viewing the evidence in the light most favorable to the jury’s verdict, we conclude

that the evidence is sufficient to support the jury’s determination that Metcalfe threatened

Robinson and Ochoa with imminent bodily injury.               See TEX. PENAL CODE ANN. §

22.02(a)(2); Garcia, 367 S.W.3d at 689; Devine, 786 S.W.2d at 270; see also Jackson, 443 U.S.

at 318-19, 99 S. Ct. 2788-89; Zuniga, 551 S.W.3d at 732-33.

A KNIFE AS A DEADLY WEAPON

        With respect to Metcalfe’s second contention regarding the deadly-weapon

element, we note that a “knife” is defined as “any bladed hand instrument that is capable

of inflicting serious bodily injury or death by cutting or stabbing a person with the


Metcalfe v. State                                                                      Page 5
instrument.” TEX. PENAL CODE ANN. § 46.01(7). The Court of Criminal Appeals has held

that a knife is not a per se deadly weapon. See Robertson v. State, 163 S.W.3d 730, 732 (Tex.

Crim. App. 2005); see also Thomas v. State, 821 S.W.2d 616, 620 (Tex. Crim. App. 1991).

Generally describing an object “as a ‘knife’ does not by itself establish the object as a

deadly weapon by ‘design’ because many types of knives have an obvious other purpose

(e.g., butcher knives, kitchen knives, utility knives, straight razors, and eating utensils).”

Robertson, 163 S.W.3d at 732. Other types of knives, such as “[b]ayonets, scimitars, and

various kinds of swords,” are deadly by design “because they are designed to cause

death.” Id.

        Whether a particular knife is a deadly weapon by design, a deadly weapon by

usage, or not a deadly weapon at all depends on the evidence. Thomas, 821 S.W.2d at 620;

see Brown v. State, 716 S.W.2d 939, 947 (Tex. Crim. App. 1986). When determining the

deadliness of a weapon, the jury may consider all of the facts of a case. Blain v. State, 647

S.W.2d 293, 294 (Tex. Crim. App. 1983). In our review of the evidence, we consider the

following factors: (1) the size, shape, and sharpness of the blade; (2) the manner of its use

or intended use; (3) its capacity to produce death or serious bodily injury; (4) the physical

proximity of the parties; (5) the nature of any wounds inflicted; and (6) any words spoken

by the assailant, such as threats. Brown, 716 S.W.2d at 946-47; see Johnson v. State, 509

S.W.3d 320, 323 (Tex. Crim. App. 2017). “These, however, are just factors used to guide




Metcalfe v. State                                                                       Page 6
a court’s sufficiency analysis; they are not inexorable commands.” Johnson, 509 S.W.3d at

323.

        Additionally, the State need not introduce expert testimony to establish the deadly

nature of a knife, although such evidence could be useful. Denham v. State, 574 S.W.2d

129, 131 (Tex. Crim. App. 1978). Moreover, there is also no requirement that the victim

sustain any injury. Ford v. State, 828 S.W.2d 525, 527 (Tex. App.-Houston [14th Dist.] 1992,

pet. ref'd); see Tucker v. State, 274 S.W.3d 688, 692 (Tex. Crim. App. 2008) (noting that the

blade need not actually have caused any injuries for it to be considered a deadly weapon).

        Here, the State’s evidence demonstrates that Metcalfe threatened that he was

“strapped” with a weapon, told Ochoa to “get away,” and then showed Ochoa what

Ochoa believed to be a knife when the two were approximately six feet apart. Based on

his familiarity with weapons, Ochoa recounted that the knife in Metcalfe’s waistband was

shiny, skinny, and resembled a fish-fillet knife without a point. Ochoa discontinued his

pursuit of Metcalfe at this point because he was scared of “[g]etting hurt or starting a

fight or something because I didn’t know him.”

        Robinson testified that Metcalfe brandished a knife and flipped him off when the

two were approximately ten feet apart.        Robinson recalled that the knife Metcalfe

brandished was silver in color and about four to five inches long, longer than Metcalfe’s

middle finger. Metcalfe then threatened Robinson by stating that he is “a concealed

carrier. When I get to my truck, you’re going to get it.”


Metcalfe v. State                                                                      Page 7
        As shown above, neither Ochoa nor Robinson testified that the knife Metcalfe used

was sharp. However, even a dull knife can be considered a deadly weapon if the knife is

used in conjunction with “threats and gestures” that cause the complainant to fear serious

bodily injury or death. See Williams v. State, 732 S.W.2d 777, 779 (Tex. App.—Corpus

Christi 1987, no pet.) (concluding that a “butter knife” with a “rounded tip” was a deadly

weapon based on its usage). Furthermore, the evidence demonstrates that Metcalfe was

only six feet from Ochoa and ten feet from Robinson when he showed or brandished the

knife and made threats or menacing gestures, which did not diminish Metcalfe’s

capability of using the knife to cause serious bodily injury or death to Ochoa and

Robinson. See Brown, 716 S.W.2d at 946-47; Hatchett v. State, 930 S.W.2d 844, 848-49 (Tex.

App.—Houston [14th Dist.] 1996, pet. ref’d); see also Alexander v. State, No. 10-10-00279-

CR, 2012 Tex. App. LEXIS 3125, at *9 (Tex. App.—Waco Apr. 18, 2012, pet. ref’d) (mem.

op., not designated for publication) (rejecting an argument that, because the defendant

and the victim were twenty feet apart, the knife used could not be considered a deadly

weapon).

        Given the descriptions of the knife by Ochoa and Robinson, as well as the

testimony regarding Metcalfe’s menacing threats and gestures and his use or intended

use of the knife, the jury could have reasonably inferred that Metcalfe used the knife to

threaten to cause serious bodily injury to Ochoa and Robinson had they decided to

continue the pursuit. See Johnson, 509 S.W.3d at 324 (“A jury could have also reasonably


Metcalfe v. State                                                                   Page 8
inferred from Kimp’s threats, his proximity to Amelia, and the brandishing of the knife,

that the manner in which he used the knife, or intended to use the knife, rendered it

capable of causing serious bodily injury or death.”); see also Billey v. State, 895 S.W.2d 417,

422 (Tex. App.—Amarillo 1995, pet. ref’d) (“[E]vidence is sufficient if a knife is capable

of causing death or serious bodily injury or if it is displayed in a manner conveying an

express or implied threat that serious bodily injury or death will be inflicted if the desire

of the person displaying the knife is not satisfied.”). Therefore, viewing the evidence in

the light most favorable to the jury’s verdict, a rational jury could have found beyond a

reasonable doubt that the knife used by Metcalfe in the commission of these offenses was

a deadly weapon.1 See Jackson, 443 U.S. at 318-19, 99 S. Ct. at 2788-89; Zuniga, 551 S.W.3d

at 732-33; Thomas, 821 S.W.2d at 620; Brown, 716 S.W.2d at 946-47; see also Johnson, 509

S.W.3d at 324. We overrule Metcalfe’s sole issue on appeal.

                                              Conclusion

        We affirm the judgment of the trial court.


        1 In arguing that the evidence is insufficient to establish that the knife he used was a deadly
weapon, Metcalfe relies on two decisions from the Court of Criminal Appeals. See Davidson v. State, 602
S.W.2d 272, 274 (Tex. Crim. App. 1980); Alvarez v. State, 566 S.W.2d 612, 614 (Tex. Crim. App. 1978).
However, both Davidson and Alvarez are distinguishable from the case at bar. In Davidson, although many
of the facts are similar, the evidence established that the length of the blade was two-and-a-half to three
inches, which is approximately half the size of the knife used by Metcalfe. 602 S.W.2d at 274. In Alvarez,
the State did not present any testimony about the size of the knife’s blade. 566 S.W.2d at 614. This is
important because the complainant did not suffer any wounds and the only other evidence the Court of
Criminal Appeals appeared to consider was that the complainant thought the knife was sharp and that he
was in fear of serious bodily injury or death when the knife was brandished. Id. And perhaps more
importantly, the Court of Criminal Appeals held more recently in Johnson that a knife with a blade “a couple
of inches long” was a deadly weapon when brandished at victims while threatening them to “get back.”
Johnson v. State, 509 S.W.3d 320, 324 (Tex. Crim. App. 2017).

Metcalfe v. State                                                                                    Page 9
                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed September 29, 2021
Do not publish
[CR25]




Metcalfe v. State                                           Page 10